COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Vanessa Marie Van-Ness v. The State of Texas

Appellate case number:      01-13-00607-CR

Trial court case number:    11CR1523

Trial court:                405th District Court of Galveston County

        This case was abated and remanded to the trial court on August 21, 2014. In the
abatement order, we directed the trial court to determine whether appellant wished to
pursue the appeal, and if so, whether or not appellant’s counsel, James M. Bennett,
intended to abandon the appeal. The trial court held a hearing on our abatement order on
September 4, 2014. The court reporter has filed a reporter’s record of the hearing. The
district clerk has filed a supplemental clerk’s record containing the trial court’s findings
and recommendations, stating that appellant wishes to prosecute the appeal, and
appellant’s counsel has not abandoned the appeal, has been paid for the appeal, and will
file appellant’s brief by October 4, 2014. Accordingly, we REINSTATE this case on the
Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than October 4, 2014. See TEX.
R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                               Acting individually      Acting for the Court


Date: September 22, 2014